6I1'1   1




                               IN THE COURT ©F CRIMINAL APPEALS

                                          © F     TEXAS



                                      I®.



                                            JOSE AMXLPAS,
                                                                            Petiti®®gr~Appellan£



                                       THE STATE ©F TEIAS,
                                                                             Respondent-Appellee


                        ®n Petiti@n For ©iscretionary Review ©f
                    Appeal No. ©l-14-0@©53-CR In The Appellate Court
                      For The First Appellate District At Houst@n


              PETITIONER'S MOTION REQUESTING A SECOND EXTENSION OF TIME
        DURING WHICH TIME FOR FILING HIS PETITION FOR DISCRETIONARY REVIEW

        TO THE HONORABLEJEDOGES ©F THE COURT:

              IBJTQ C«ST eeaes^Jose Ami2pas ("Aoilpas"), Petitioner B&JS. *» this ac-
        tl